Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	2.	The following is an examiner’s statement of reasons for allowance:
3.	Claims 1-20 are allowed 
4.	Independent claims 1, 16 and 19 claim a display device includes: a plurality of pixels; a first pixel unit comprising a first portion of the plurality of pixels; a second pixel unit comprising a second portion of the plurality of pixels; and a data driver configured to supply a data voltage to the first pixel unit and the second pixel unit, wherein the data driver is configured to generate a data voltage to be supplied to the first pixel unit based on different gamma voltages even when the same grayscale is expressed according to a driving method, and the second pixel unit is configured to be driven or not driven according to the driving method., in a manner not disclose or suggested in any prior art.  

The representative closest prior art is Oh et al., US Patent Application (20210201813), hereinafter “Oh” and Brown et al., US Patent Application (20090174638), hereinafter “Brown”, which do not teach the features claimed in the independent claims, 1 and similarly worded claims 16 and 19: “1. A display device comprising: a plurality of pixels; a first pixel unit comprising a first portion of the plurality of pixels; a second pixel unit comprising a second portion of the plurality of pixels; and a data driver configured to supply data voltages to the first pixel unit and the second pixel unit, corresponding ones of the data voltages supplied to the first pixel unit being based on different gamma voltages depending on a selected driving method, the different gamma voltages corresponding to a same expressed grayscale such that respective luminances of different ones of the pixels of the first pixel unit are differently modulated in a partial driving mode, and wherein the second pixel unit is configured to be driven or not driven according to the driving method”.

In regards to claims 1, 16 and 19 the representative prior art is Oh and Brown. Oh, discloses a gate driving circuit and a flexible display using the same. In gate driving circuit, a control block including an n.sup.th controller configured to generate one among a gate-off voltage, an EM start signal, and a carry signal from a (n-1).sup.th EM signal transfer part as an n.sup.th EM output control signal to apply the n.sup.th EM output control signal to a start terminal of an n.sup.th EM signal transfer part on the basis of an n.sup.th scan signal (n is a natural number) from the first shift register, a first control signal designating an off-driving signal transfer parts and an on-driving signal transfer parts among the EM signal transfer parts, a second control signal designating a first on-driving signal transfer part, and a third control signal designating second to last on-driving signal transfer parts. Oh further discloses a gate driving circuit allowing an activated area in a screen to be freely adjusted and a flexible display allowing power consumption to be reduced and varying a driving frequency of the activated area using the gate driving circuit. 
Brown discloses a display system includes a subpixelated display panel and a backlight array of individually controllable multi-color light emitters. When the display panel comprises a multi-primary subpixel arrangement having a white (clear) subpixel, the backlight control techniques allows the white subpixel to function as a saturated primary display color. In another embodiment, the display system may calculate a set of virtual primaries for a given image and process the image using a novel field sequential control employing the virtual primaries. In another embodiment, a display system comprises a segmented backlight comprising: a plurality of N+M light guides, said light guides forming a N.times.M intersections; a plurality of N+M individually addressable light emitter units, each of said N+M light emitter unit being associated with and optically connected to one of said N+M light guide respectively.

In regards to claims 1, 16 and 19 Oh and Brown, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art prior to the effective time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “data driver configured to supply data voltages to the first pixel unit and the second pixel unit, corresponding ones of the data voltages supplied to the first pixel unit being based on different gamma voltages depending on a selected driving method, the different gamma voltages corresponding to a same expressed grayscale such that respective luminances of different ones of the pixels of the first pixel unit are differently modulated in a partial driving mode, and wherein the second pixel unit is configured to be driven or not driven according to the driving method” of the claimed invention.  Claims 2-15; 17 & 18; and20 depend from claim 1, 16 and 19 respectively and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694